Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Amendment & Claim Status………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 7
Conclusion…………………………………………………………………………………......9

	

Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to claims  filed 1/31/2020. Claims 1-13 are pending. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr.Jae Yoon Joung  on 7/29/2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claim 1(Amended):  A stereo microscope to which an optical coherence tomography (OCT) unit for forming a tomographic image of a target object is connectable, comprising: 
an objective lens unit including a plurality of lenses each having an aperture of a predetermined size;
 a pair of first magnification lens units each including a plurality of lenses having a pair of magnification lens apertures and positioned within the aperture of the objective lens unit;
 a second magnification lens unit including a plurality of lenses having an optical coherence tomography (OCT) aperture and disposed separately from the pair of magnification lens apertures within the aperture of the objective lens unit;
 and a light delivery unit configured to receive light from the OCT unit and deliver the light to the second magnification lens unit and configured to deliver light received from the second magnification lens unit to the OCT unit, 
wherein the second magnification lens unit is configured to irradiate the target object with light received from the light delivery unit and deliver light reflected from the target object to the light delivery unit; wherein the pair of magnification lens apertures are disposed at positions symmetrical with respect to an optical axis of the objective lens unit, the OCT aperture is disposed to be spaced apart from an axis connecting the pair of magnification lens apertures, and a normal line extending from the OCT aperture to the axis is configured to intersect the optical axis.
2. The stereo microscope of Claim 1, wherein the pair of first magnification lens units and the second magnification lens unit include separately-arranged body tubes configured to surround side surfaces of the plurality of lenses of the pair of first magnification lens units and side surfaces of the plurality of lenses of the second magnification lens unit, respectively.

Claim 3(Cancelled)

4. The stereo microscope of Claim 1, wherein the light delivery unit includes at least one of a folding mirror, a beam splitter, and a prism.

5. The stereo microscope of Claim 1, further comprising: an illumination unit having an aperture spaced apart from the pair of magnification lens apertures and the OCT aperture within the aperture of the objective lens unit.

6. The stereo microscope of Claim 1, further comprising: a pair of ocular lens units on which a stereoscopic image of the target object received through the pair of first magnification lens units is formed, wherein the light delivery unit is disposed between the pair of ocular lens units and the second magnification lens unit.

7. An optical device, comprising: an optical coherence tomography (OCT) unit configured to form a tomographic image of a target object; and a stereo microscope configured to form a stereoscopic image of the target object, wherein the stereo microscope includes: an objective lens unit including a plurality of lenses each having an aperture of a predetermined size; a pair of first magnification lens units each including a plurality of lenses having a pair of magnification lens apertures and positioned within the aperture of the objective lens unit; a second magnification lens unit including a plurality of lenses having an OCT aperture and disposed separately from the pair of magnification lens apertures within the aperture of the objective lens unit; and a light delivery unit configured to receive light from the OCT unit and deliver the light to the second magnification lens unit and configured to deliver light received from the second magnification lens unit to the OCT unit, wherein the second magnification lens unit is configured to irradiate the target object with light received from the light delivery unit and deliver light reflected from the target object to the light delivery unit; and wherein the pair of magnification lens apertures are disposed at positions symmetrical with respect to an optical axis of the objective lens unit, the OCT aperture is disposed to be spaced apart from an axis connecting the pair of magnification lens apertures, and a normal line extending from the OCT aperture to the axis is to intersect the optical axis.

8. The optical device of Claim 7, wherein the pair of first magnification lens units and the second magnification lens unit include separately-arranged body tubes configured to surround side surfaces of the plurality of lenses of the pair of first magnification lens units and side surfaces of the plurality of lenses of the second magnification lens unit, respectively.

Claim 9(Cancelled)

10. The optical device of Claim 7, wherein the light delivery unit includes at least one of a folding mirror, a beam splitter, and a prism.

11. The optical device of Claim 7, wherein the stereo microscope further includes an illumination unit having an aperture spaced apart from the pair of magnification lens apertures and the OCT aperture within the aperture of the objective lens unit.

12. The optical device of Claim 7, wherein the stereo microscope further includes a pair of ocular lens units on which a stereoscopic image of the target object received through the pair of first magnification lens units is formed, and the light delivery unit is disposed between the pair of ocular lens units and the second magnification lens unit.
13. An optical path forming method for forming a stereoscopic image and a tomographic image of a target object, comprising: forming, by an objective lens unit, an aperture of a predetermined size: forming. by a first magnification lens unit, a magnification lens aperture so as to be positioned within the aperture of the objective lens unit: forming, by a second magnification lens unit, an optical coherence tomography (OCT) aperture positioned within the aperture of the objective lens unit and disposed separately from the pair of magnification lens apertures, delivering, by a light delivery unit, light received from an OCT unit for forming the tomographic image of the target object to the second magnification lens unit: irradiating, by the second magnification lens unit, the target object with light received from the light delivery unit, and delivering, by the second magnification lens unit, light reflected from the target object to the light delivery unit[and wherein the pair of magnification lens apertures are disposed at positions symmetrical with respect to an optical axis of the objective lens unit, the OCT aperture is disposed to be spaced apart from an axis connecting the pair of magnification lens apertures, and a normal line extending from the OCT aperture to the axis is to intersect the optical axis.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1 and 7 includes the limitation “a light delivery unit;the second magnification lens unit “ have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a linking word “ configured to” coupled with functional language respectively recited after each of the aforementioned claim limitations, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: see figure 4 and corresponding text. If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
				Allowable Subject Matter 
Claims 1-2;4-8;10-13 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Nakanashi et al (JP 2016-206348) teaches an ophthalmic surgical microscope that secures a working space between an objective lens and a patient's eye, and implements an observation of the patient's eye and acquisition of an OCT image. Nakanashi teaches Aa stereo microscope to which an optical coherence tomography (OCT) unit for forming a tomographic image of a target object is connectable, comprising: 
an objective lens unit including a plurality of lenses each having an aperture of a predetermined size( objective lens 15) ;
 a pair of first magnification lens units each including a plurality of lenses having a pair of magnification lens apertures and positioned within the aperture of the objective lens unit(31, paragraph [0027-0028]);
 a second magnification lens unit including a plurality of lenses having an optical coherence tomography (OCT) aperture(OCT unit , 60) and disposed separately from the pair of magnification lens apertures within the aperture of the objective lens unit(30L and 30R);
 and a light delivery unit configured to receive light from the OCT unit and deliver the light to the second magnification lens unit and configured to deliver light received from the second magnification lens unit to the OCT unit (LS emitted from an OCT unit 60 arrives at the deflection member 106 via a collimate lens 101 and a first lens 103 second 104; paragraph[0048],[0055], figure 3).
Amann et al (JP 2001-516071) teaches FIG. 2A is a sectional view of a magnification switching device 1a in which both observation optical paths 2a and 2b are arranged in a conventional configuration. The optical axes 9a and 9b are on an axial plane passing through a cylindrical space surrounded by the magnification changer 1a. As a result, a larger space can be obtained than in the case of the configuration in FIG. 2B in which the optical axes 9a and 9b are arranged outside the axial plane, and thus a magnification switch 1a having a large volume can be obtained. The illumination light path 3 is in contact with both observation light paths 2a, 2b, but both observation light paths are spaced apart from one another in both cases (FIGS. 2a, 2b). Instead of this configuration, the observation optical paths 2a and 2b are shifted so as to be in contact with each other, and the optical axes 9a and 9b are shifted.
None teaches:
wherein the pair of magnification lens apertures are disposed at positions symmetrical with respect to an optical axis of the objective lens unit, the OCT aperture is disposed to be spaced apart from an axis connecting the pair of magnification lens apertures, and a normal line extending from the OCT aperture to the axis is configured to intersect the optical axis.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 7 and 13 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/      Primary Examiner, Art Unit 2664